Title: From Thomas Jefferson to John Barnes, 31 July 1797
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello July 31. 97.
                    
                    Just after closing and sending away my letter of the 18th. Mr. Lott desired me to pay you for him 40. Dollars which I undertook to do. The last post day however escaped me without observing it: so that there has been a fortnight’s delay not at all imputable to Mr. Lott. Be pleased now to debit my account and credit his by that sum, or perhaps it might be a dollar or two or some cents more, for I find I did not make a memorandum of it at the time and now quote it by memory: but you will know it as being the exact balance of his account then payable, and now to be transferred from him to me. I am Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                 